Case 8:17-cv-00838-JLS-JDE Document 117 Filed 12/12/19 Page 1 of 4 Page ID #:2511




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Shon Morgan (Bar No. 187736)
    2  shonmorgan@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
    3 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
    4 Facsimile: (213) 443-3100
    5   Kari Wohlschlegel (Bar No. 294807)
        kariwohlschlegel@quinnemanuel.com
    6   Tina Lo (Bar No. 311184)
        tinalo@quinnemanuel.com
    7 50 California Street, 22nd Floor
      San Francisco, CA 94111
    8 Telephone: (415) 875-6600
      Facsimile: (415) 875-6700
    9
      Attorneys for Defendants Hyundai Motor Co.,
   10 Hyundai Motor America, Inc., Kia Motors Corp.,
      and Kia Motors America, Inc.
   11
   12
   13                       UNITED STATES DISTRICT COURT
   14         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   15
   16 In re: Hyundai and Kia Engine               CASE NO. 8:17-cv-00838
      Litigation
   17                                             Member Cases:
                                                  8:17-cv-01365-JLS-JDE
   18                                             8:17-cv-02208-JLS-JDE
                                                  2:18-cv-05255-JLS-JDE
   19                                             8:18-cv-00622-JLS-JDE
   20                                             Related Case:
                                                  8:18-cv-02223-JLS-JDE
   21
                                                  JOINT STIPULATION
   22                                             REGARDING STATUS AND TO
                                                  PROVIDE UPDATED
   23                                             DOCUMENTS
   24                                             The Hon. Josephine L. Staton
   25                                             Trial Date:          None Set
   26
   27
   28

                                               -1-                    Case No. 8:17-cv-00838 JLS
                     JOINT STIPULATION REGARDING STATUS AND TO PROVIDE UPDATED DOCUMENTS
Case 8:17-cv-00838-JLS-JDE Document 117 Filed 12/12/19 Page 2 of 4 Page ID #:2512




    1         This report supplements the parties’ June 26, 2019 Joint notice of settlement
    2 and documents provided in Plaintiff’s motion for preliminary approval.
    3         Since the parties’ motion for preliminary approval, Parties have identified
    4 several issues that were not fully addressed in the settlement agreement and notices.
    5 Changes have been made that will streamline the claims process and clarify for class
    6 members their rights and various claims procedures.
    7         NOW THEREFORE, plaintiffs and defendants hereby agree and stipulate as
    8 follows:
    9         The Parties will work to obtain necessary signatures for the revised settlement
   10 agreement (exhibit A to this stipulation).
   11         Kia and Hyundai will provide separate long form notices to clarify the rights
   12 and claims of class members. These proposed separate notices are attached as
   13 exhibit B and C to this stipulation.
   14         An updated claim form has been agreed to by the parties and is attached as
   15 exhibit D to this stipulation.1
   16         IT IS SO STIPULATED.
   17 DATED: December 12, 2019                QUINN EMANUEL URQUHART &
                                              SULLIVAN, LLP
   18
   19
   20                                          By         /s/ Shon Morgan
   21                                               Shon Morgan
                                                    Attorneys for Kia Motors America, Inc.,
   22
                                                    Hyundai Motor America, Inc., and
   23                                               Hyundai Motor Company, Ltd.
   24
   25
   26
   27
          1
           The parties have included a redline version of each document showing
   28 substantive changes from the documents previously submitted.

                                                 -2-                    Case No. 8:17-cv-00838-JLS
                       JOINT STIPULATION REGARDING STATUS AND TO PROVIDE UPDATED DOCUMENTS
Case 8:17-cv-00838-JLS-JDE Document 117 Filed 12/12/19 Page 3 of 4 Page ID #:2513




    1 DATED: December 12, 2019              SAUDER SCHELKOPF LLC
    2
    3
                                             By /s/ Matthew Schelkopf
    4
                                               Matthew Schelkopf
    5                                          Attorneys for Plaintiffs
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -3-                    Case No. 8:17-cv-00838-JLS
                     JOINT STIPULATION REGARDING STATUS AND TO PROVIDE UPDATED DOCUMENTS
Case 8:17-cv-00838-JLS-JDE Document 117 Filed 12/12/19 Page 4 of 4 Page ID #:2514




    1                                 ECF ATTESTATION
    2        I, Shon Morgan, attest that all other signatories listed, and on whose behalf
    3 the filing is submitted, concur in the filing’s content and have authorized the e-filing
    4 of the foregoing document in compliance with Local Rule 5-4.3.4(a)(2).
    5
    6                                         By       /s/ Shon Morgan
    7                                                  Shon Morgan

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -4-                    Case No. 8:17-cv-00838-JLS
                      JOINT STIPULATION REGARDING STATUS AND TO PROVIDE UPDATED DOCUMENTS
